DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the processor and the second processor are the same”.  This results in a single processor.  Claim 10 depends from claims 8 and 9, which recite a first processor and a second processor.  As claim 10 depends from claim 9 and contradicts claim 9, the claim is indefinite as it is unclear whether the claims require one or two processors.

Claim 18 recites that the second zonal control assembly is the first zonal control assembly.  This results in a single zonal control assembly.  However, claim 18 depends from claim 13 which recites that a first zonal control assembly and a second zonal control assembly are present.  As claim 18 depends from claim 13, and as it contradicts claim 13, the claim is indefinite as it is not clear whether the claims require one or two zonal control assemblies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Coffin et al. (US Patent Application Publication No. 2019/0120048).
In reference to claim 8, Coffin discloses a system comprising: 
a completion string 112 deployed in a borehole 102 (Fig. 1); 
a completion tool 116 (par. 0018, Fig. 1) included in the completion string 112; 
an accelerometer 504a-c (par. 0045) included in the completion tool 116; 
a valve (par. 0038, “the interval control valve”) coupled to the completion string 112 and operable to allow fluid communication between the completion string 112 and a formation adjacent the borehole 102 (par. 0038); 

the processor 506 programed to adjust the valve in response to data regarding acceleration of the completion tool 116 received from the accelerometer 504a-c (par. 0049). 
In reference to claim 9, Coffin discloses a second valve (Fig. 1, each completion tool 116 includes a valve (par. 0038) coupled to the completion string 112 and operable to allow fluid communication between the completion string 112 and a second formation adjacent to the borehole 102; and 
a second completion tool 116 in the completion string 112 (Fig. 1); 
a second accelerometer 504a-c (par. 0045) included in the second completion tool 116; 
a second processor 506 coupled to the second accelerometer 504a-c and the second valve; 
and the second processor 506 programed to adjust the second valve in response to data regarding acceleration of the second completion tool 116 received from the second accelerometer 504a-c (par. 0049, “computer system 506 may further include a bi-directional communications module 514 to enable transfer of data and/or control signals to/from the computer system 506 and a well surface location” and “a well operator at the well surface may be apprised of the real-time water cut percentage of the fluid circuit 500, and may be able to send command signals to the flow control assembly 116 (FIG. 2) to adjust and otherwise regulate the flow of the fluid 122 when desired”).
In reference to claims 11 and 12, Coffin discloses the “computer system 506 may be located downhole, such as being included in the flow control assembly 116 (FIG. 2), or may alternatively be located at the well surface” (par. 0046).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Coffin et al. (US Patent Application Publication No. 2019/0120048) in view of Yates, Jr. (US Patent No. 4,660,638).
In reference to claim 1, Coffin discloses a well bore completion tool 116 comprising:
an accelerometer 504a-c (par. 0045) having an accelerometer output representative of acceleration of the well bore completion tool (par. 0045); 
an uplink 514 coupled to the accelerometer output (par. 0049).
Coffin fails to disclose a signal conditioning device coupled to the accelerometer output and producing a conditioned accelerometer output.
Yates discloses a signal conditioning device 44 (Fig. 3) coupled to an accelerometer 40 that produces a conditioned accelerometer output.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a signal conditioning device so that the output of the accelerometer can be converted to a transmissible format.
In reference to claim 2, Yates discloses that the signal conditioning device 44 includes an analog-to-digital converter 100.
In reference to claim 3, Coffin discloses couplings configured to couple the well bore completion tool 116 into a zonal control assembly (Fig. 1, no particular couplings are disclosed, but some coupling 
In reference to claim 4, Coffin discloses one or more of a pressure sensor and a temperature sensor (par. 0045).
In reference to claim 6, Coffin discloses that the accelerometer output contains information by which a vibration parameter concerning vibration of the well bore completion tool 116 is determined (par. 0045).
In reference to claim 7, Coffin discloses that the accelerometer output contains information by which flow-induced vibration in a zonal control assembly (Fig. 1) to which the well bore completion tool 116 is coupled is determined (Fig. 1, par. 0045).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Coffin et al. (US Patent Application Publication No. 2019/0120048) in view of Yates, Jr. (US Patent No. 4,660,638) as applied to claim 1 above, and further in view of Liu et al. (US Patent Application Publication No. 2016/0010449).
In reference to claim 5, Coffin and Yates fail to disclose that the accelerometer is contained in an environmentally controlled package.
Liu discloses that electronics 28 can be disposed within “an electronics subassembly housing 33 which has a low pressure (approximately atmospheric) internal environment for control electronics and other components” (par. 0056).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to dispose the accelerometer within an environmentally controlled package such as the housing disclosed by Liu so that the accelerometer can be protected from the high downhole pressures.

s 10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coffin et al. (US Patent Application Publication No. 2019/0120048) in view of Tips et al. (US Patent Application Publication No. 2014/0083685).
Coffin discloses that the processor 506 or processors 506 used to control the system “may be located downhole, such as being included in the flow control assembly 116 (FIG. 2), or may alternatively be located at the well surface” (par. 0046) but doesn’t make clear if a single processor can control the first and second completion tools.
Tips discloses that a single surface control system can control several completion tools 20 (par. 0017).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to control multiple completion tools with a single processor to avoid the need to provide multiple processors.

In reference to claim 13, Coffin discloses a method comprising: 
measuring acceleration with an accelerometer 504a-c (par. 0045) in a first completion tool 116 in a first zonal control assembly (par. 0038, each completion tool 116 includes a control valve) in a completion string 112 deployed in a borehole 102 (Fig. 1) to produce an accelerometer signal;
determining a vibration parameter for the first zonal control assembly adjacent the first completion tool 116 based on the accelerometer signal (par. 0045).
Coffin fails to disclose adjusting a point of control in a second zonal control assembly in the completion string in response to determining the vibration parameter for the first zonal control assembly. 
Tips discloses completion assemblies 20 that include a zonal control devices 32 and flow rate sensors (par. 0019).  Tips further discloses that the completion assemblies “may be used to balance production from the multiple zones 28” (par. 0040).  This would necessarily involve taking 
In reference to claim 14, Coffin discloses that adjusting the point of control in the second zonal control assembly comprises adjusting a valve (par. 0038) operable to allow fluid communication between the second zonal control assembly and a formation adjacent the borehole 102.
In reference to claim 15, Coffin discloses up-linking an output of the accelerometer signal to a processor outside the borehole (par. 0046) and determining the vibration parameter is performed by the processor outside the borehole (par. 0046).
In reference to claim 16, Coffin discloses adjusting the point of control in the second zonal control assembly comprises down-linking an adjustment command from a processor outside the borehole (par. 0046) to the point of control in the second zonal control assembly (par. 0049, “computer system 506 may further include a bi-directional communications module 514 to enable transfer of data and/or control signals to/from the computer system 506 and a well surface location” and “a well operator at the well surface may be apprised of the real-time water cut percentage of the fluid circuit 500, and may be able to send command signals to the flow control assembly 116 (FIG. 2) to adjust and otherwise regulate the flow of the fluid 122 when desired”).
In reference to claim 17, Coffin discloses that the point of control in the second zonal control assembly includes a valve operable to allow fluid communication between the second zonal control assembly and a formation adjacent to the borehole (par. 0038, each completion tool 116 includes a control valve).

In reference to claim 19, Coffin discloses that the second zonal control assembly is physically separate from the first zonal control assembly (Fig. 1, each completion tool 116 is separate from every other completion tool 116).
In reference to claim 20, Coffin discloses receiving a second accelerometer signal from a second accelerometer 504a-c in a second completion tool 116 (Fig. 1) in the second zonal control assembly (par. 0038, each completion tool 116 includes a control valve);
determining a second vibration parameter for the zonal control assembly adjacent the second completion tool 116 based on the second accelerometer signal (par. 0045); 
adjusting the point of control in the second zonal control assembly in response to determining the second vibration parameter (par. 0049, “a well operator at the well surface may be apprised of the real-time water cut percentage of the fluid circuit 500, and may be able to send command signals to the flow control assembly 116 (FIG. 2) to adjust and otherwise regulate the flow of the fluid 122 when desired”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hope (US Patent No. 5,083,452) discloses a similar system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



11/20/21